DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the continuation filed on 11/15/2021.
Claims 1-12 have been examined and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 6 respectively of U.S. Patent No. 11219084. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent. That is, claim 1 is anticipated by claim 1 of the patent.
Claim 1 of the instant application is directed to a method while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determining that a Radio Access Network Notification Area Update (RNAU) is needed; evaluating whether there is any cause, other than the determined need for the RNAU, for resuming an RRC connected state with the wireless communication network; and transmitting, to the wireless communication network, an RRC Resume Request message comprising a cause indicator indicating a cause for resuming the RRC connected state, wherein the cause indicator indicates: an RNAU, when there is no cause for resuming the RRC connected state other than the determined need for the RNAU; and a cause other than an RNAU, when there is any cause for resuming the RRC connected state other than the determined need for the RNAU.
Claim 1 of the U.S. Patent No. 11219084 is directed to a method for determining, while the wireless device is in a Radio Resource Control (RRC) Inactive state, that both a Radio Access Network Notification Area Update (RNAU) and a tracking area update (TAU) are needed; transmitting an RRC Resume Request message to the wireless communication network, in response to said determining, said RRC Resume Request message comprising a cause indicator indicating a mobility signaling as a cause for resuming an RRC Connected state; receiving an RRC Resume message in response to the RRC Resume Request; and initiating a TAU, in response to receiving the RRC Resume message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20200288425 A1) in view of Chen (US20200178204A1).
Regarding Claim 1, Jiang discloses a method in a wireless device, the method comprising: 
while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determining that a Radio Access Network Notification Area Update (RNAU) is needed (see para 28, when the UE in the inactive state moves to re-select a cell, the RLAU operation may be triggered in case that the re-selected residing cell is a cell in a new location area); 
evaluating whether there is any cause, other than the determined need for the RNAU, for resuming an RRC connected state with the wireless communication network (see para 27, the UE obtains a judgement result by determining whether there is data to be transmitted currently when a radio access network-based location area update (RLAU) is triggered, where the data to be transmitted is service data or signaling data); and 
transmitting, to the wireless communication network, an RRC Resume Request message comprising a cause indicator indicating a cause for resuming the RRC connected state (see para 33, the first message is a connection resume request message transmitted to the base station by the UE in the inactive state for resuming radio resource control (RRC) connection), wherein the cause indicator indicates: 
an RNAU, when there is no cause for resuming the RRC connected state other than the determined need for the RNAU; and a cause other than an RNAU, when there is any cause for resuming the RRC connected state other than the determined need for the RNAU (see para 34, the cause value requesting for resuming connection may include location area update and there being data to be transmitted).
Jiang discloses a cause for resuming RRC connected as either RLAU radio access network-based location area update or for data transmission. Jiang does not disclose RNAU Radio Access Network Notification Area Update (RNAU).
In the same field of endeavor, Chen discloses configuring the UE for both RNAU and RLAU, it further discloses: 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU, to facilitate efficient RAN-based notification by a base station, i.e. a UE in the inactive state can be configured with a RAN-based notification area that is a subset of the corresponding core network registration area for that UE and which may comprise one or more cells (see Chen, para 17).
 
Regarding Claim 3, Jiang discloses the method of claim 1, wherein: the method further comprises determining, while the wireless device is in the RRC inactive state, whether a tracking area update (TAU) is needed; and when it is determined that a TAU is needed, the cause indicator indicates mobility signaling as the cause for resuming the RRC connected state (see para 47, (resumeCause): {field I: RAN-basedNotificationAreaUpdate (location area update); filed II (signaling-data): mobile-end initiated signaling }. By setting values of the two fields, transmission of the cause value requesting for resuming connection can be implemented).

Regarding Claim 4, Jiang discloses the method of claim 1, wherein evaluating whether there is any cause, other than the determined need for the RNAU, for resuming the RRC connected state comprises: determining whether there is any uplink data in the wireless device's buffer, and determining whether the wireless device needs to respond to a paging message (see para 34, the cause value requesting for resuming connection may include location area update and there being data to be transmitted).

Regarding Claim 5, Jiang discloses a wireless device (see FIG. 12, para 167-169) comprising: transceiver circuitry configured to transmit and receive signals with a wireless communication network according to a radio access technology; and processing circuitry operatively coupled to the transceiver circuitry, whereby the processing circuitry and the transceiver circuitry are configured to: 
while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determining that a Radio Access Network Notification Area Update (RNAU) is needed (see para 28, when the UE in the inactive state moves to re-select a cell, the RLAU operation may be triggered in case that the re-selected residing cell is a cell in a new location area); 
evaluate whether there is any cause, other than the determined need for the RNAU, for resuming an RRC connected state with the wireless communication network (see para 27, the UE obtains a judgement result by determining whether there is data to be transmitted currently when a radio access network-based location area update (RLAU) is triggered, where the data to be transmitted is service data or signaling data); and 
transmit, to the wireless communication network, an RRC Resume Request message comprising a cause indicator indicating a cause for resuming the RRC connected state (see para 33, the first message is a connection resume request message transmitted to the base station by the UE in the inactive state for resuming radio resource control (RRC) connection), wherein the cause indicator indicates: 
an RNAU, when there is no cause for resuming the RRC connected state other than the determined need for the RNAU; and a cause other than an RNAU, when there is any cause for resuming the RRC connected state other than the determined need for the RNAU (see para 34, the cause value requesting for resuming connection may include location area update and there being data to be transmitted).
Jiang discloses a cause for resuming RRC connected as either RLAU radio access network-based location area update or for data transmission. Jiang does not disclose RNAU Radio Access Network Notification Area Update (RNAU).
In the same field of endeavor, Chen discloses configuring the UE for both RNAU and RLAU, it further discloses: 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU, to facilitate efficient RAN-based notification by a base station, i.e. a UE in the inactive state can be configured with a RAN-based notification area that is a subset of the corresponding core network registration area for that UE and which may comprise one or more cells (see Chen, para 17).

Regarding Claim 7, Jiang discloses the wireless device of claim 5, wherein: the processing circuitry is further configured to determine, while the wireless device is in the RRC inactive state, whether a tracking area update (TAU) is needed; and when it is determined that a TAU is needed, the cause indicator indicates mobility signaling as the cause for resuming the RRC connected state (see para 47, (resumeCause): {field I: RAN-basedNotificationAreaUpdate (location area update); filed II (signaling-data): mobile-end initiated signaling }. By setting values of the two fields, transmission of the cause value requesting for resuming connection can be implemented).

Regarding Claim 8, Jiang discloses the wireless device of claim 5, wherein the processing circuitry is configured to evaluate whether there is any cause, other than the determined need for the RNAU, for resuming the RRC connected state based on: determining whether there is any uplink data in the wireless device's buffer, and determining whether the wireless device needs to respond to a paging message (see para 34, the cause value requesting for resuming connection may include location area update and there being data to be transmitted).

Regarding Claim 9, Jiang discloses a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry, configure a wireless device to: 
while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determine that a Radio Access Network Notification Area Update (RNAU) is needed (see para 28, when the UE in the inactive state moves to re-select a cell, the RLAU operation may be triggered in case that the re-selected residing cell is a cell in a new location area); 
evaluate whether there is any cause, other than the determined need for the RNAU, for resuming an RRC connected state with the wireless communication network (see para 27, the UE obtains a judgement result by determining whether there is data to be transmitted currently when a radio access network-based location area update (RLAU) is triggered, where the data to be transmitted is service data or signaling data); and 
transmit, to the wireless communication network, an RRC Resume Request message comprising a cause indicator indicating a cause for resuming the RRC connected state (see para 33, the first message is a connection resume request message transmitted to the base station by the UE in the inactive state for resuming radio resource control (RRC) connection), wherein the cause indicator indicates: 
an RNAU, when there is no cause for resuming the RRC connected state other than the determined need for the RNAU; and a cause other than an RNAU, when there is any cause for resuming the RRC connected state other than the determined need for the RNAU (see para 34, the cause value requesting for resuming connection may include location area update and there being data to be transmitted).
Jiang discloses a cause for resuming RRC connected as either RLAU radio access network-based location area update or for data transmission. Jiang does not disclose RNAU Radio Access Network Notification Area Update (RNAU).
In the same field of endeavor, Chen discloses configuring the UE for both RNAU and RLAU, it further discloses: 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU, to facilitate efficient RAN-based notification by a base station, i.e. a UE in the inactive state can be configured with a RAN-based notification area that is a subset of the corresponding core network registration area for that UE and which may comprise one or more cells (see Chen, para 17).

Regarding Claim 11, Jiang discloses the non-transitory, computer-readable medium of claim 9, wherein: execution of the instructions further configures the wireless device to determine, while the wireless device is in the RRC inactive state, whether a tracking area update (TAU) is needed; and when it is determined that a TAU is needed, the cause indicator indicates mobility signaling as the cause for resuming the RRC connected state (see para 47, (resumeCause): {field I: RAN-basedNotificationAreaUpdate (location area update); filed II (signaling-data): mobile-end initiated signaling }. By setting values of the two fields, transmission of the cause value requesting for resuming connection can be implemented).

Regarding Claim 12, Jiang discloses the non-transitory, computer-readable medium of claim 9, wherein execution of the instructions configures the wireless device to evaluate whether there is any cause, other than the determined need for the RNAU, for resuming the RRC connected state based on: determining whether there is any uplink data in the wireless device's buffer, and determining whether the wireless device needs to respond to a paging message (see para 34, the cause value requesting for resuming connection may include location area update and there being data to be transmitted).

Claim(s) 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Chen, in view of 3GPP TSG-RAN WG2#99bis (NPL from the IDS filed on 11/15/2021).
Regarding Claims 2, 6 and 10, Jiang in view of Chen do not disclose details regarding: determining that an RNAU is needed comprises performing a cell-reselection to a cell not belonging to a Radio Access Network Notification Area (RNA) configured for the wireless device.
3GPP discloses this limitation: see Agreements in RAN2#98: A UE in RRC_INACTIVE notifies the NR RAN of RAN-based location area update (RLAU) via a resume procedure when re-selecting to a cell not belonging to the configured RAN-based notification area (RNA).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Jiang and Chen, to perform cell reselection outside the RNAU as taught by 3GPP, account for a cell outside the configured RNAU.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472